ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a method, system and computer-program-product for peak-power management of dice in a power network, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-20, the prior art made of record fails to teach the combination of steps recited in independent claims 1, 8 and 15, including the following particular combination of steps as recited in claim 1 and similarly recited in claims 8 and 15, as follows:
          receiving, by a first die in a power network from each die of a plurality of dice in the power network, a first signal indicating that the respective die of the plurality of dice is in a high current state or a second signal indicating that the respective die of the plurality of dice is an active current state, wherein the active current state represents a low current state or a moderate current state, and wherein the received signals include at least one second signal; determining, using the received signals, a first number representing a sum of _a number of dice of the plurality of dice in the high current state and a number of dice of the plurality of dice in the active current state; selecting a first activity threshold using the first number; determining, using the received signals, a second number representing an activity level for the power network; and transmitting, to the plurality of dice, the first signal indicating that the first die is in the high current state in response to determining that the second number is less than the first activity threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851